Citation Nr: 1760494	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-23 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left inner arm dermatitis (claimed as left arm rash), to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to August 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in August 2014 and February 2017 for additional development.


FINDINGS OF FACT

1.  The Veteran is shown to have served in Vietnam during the Vietnam Era.

2.  A chronic skin disability was not manifested in service; the Veteran's diagnosed dermatitis is not listed in 38 C.F.R. § 3.309(e); and the preponderance of the evidence is against a finding that his currently diagnosed dermatitis is etiologically related to his service, to include as due to exposure to Agent Orange.


CONCLUSION OF LAW

Service connection for dermatitis is not warranted.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in May 2010, August 2011, and April 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) are unavailable.  In June 2017 the Veteran was notified of the unavailability of his service treatment records.  The U.S. Court of Appeals for Veterans Claims (CAVC) has held that in such circumstances VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  In an August 2011 formal finding, the RO determined that Charleston, SC VA Outpatient Treatment records were unavailable for review.  In an April 2012 formal finding, the RO determined that a portion of the Veteran's Savannah CBOC medical records from January 1, 1975 to December 31, 1985 were unavailable.  The RO provided the Veteran with notice of these findings in accordance with 38 C.F.R. § 3.159(e).  

Neither the Veteran nor his representative has raised any other issues with the duty to assist.  See Scott, 789 F.3d at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases (to include chloracne and porphyria cutanea tarda) may be service connected on a presumptive basis as due to exposure to herbicide agents if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era.  38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).  Dermatitis is not a disease listed in 38 C.F.R. § 3.309(e).

A disease first diagnosed after discharge from service may be service connected if all the evidence, including that pertinent to service establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.

A December 1968 service treatment record (STR) notes that the Veteran was seen for athlete's foot.  A July 1970 STR notes that he was seen for a rash on the foot with one week history of itching and redness.  The impression was athlete's foot.  The STRs are otherwise silent for skin complaints.  On July 1970 service separation examination, the Veteran's skin was normal on clinical evaluation.  

In a May 1984 Agent Orange Registry Code Sheet the Veteran noted complaints of a skin rash.  Noted symptoms were a mild rash on the chest, back, and upper arms.

In September 2009 the Veteran was seen with complaints of itching and rash on the extensor surfaces of bilateral legs and also the extensor surfaces of bilateral arms.  He stated the rash had been present for about four months.  The assessment was chronic dermatitis.  

In a May 2010 primary care note the Veteran was noted as having "scattered acneform follicular excoriated lesions over his legs, trunk and arms."  The assessment was that he had some sort of chronic dermatitis on his left arm with a different rash on his body which the physician noted "certainly could be chloracne."  

A June 2010 dermatology consultation notes a 40-year history of itchy plaque on the Veteran's left inner arm as well as numerous itchy papules on his arms, abdomen, and legs.  It was noted that the he used Triamcinolone ointment one to two times daily without much improvement.  The impression was that it was most likely lichen simplex chronicus and prurigo nodularis.  The treating physician concluded that based on clinical exam, it was unlikely porphyria cutanea tarda (PCT), as there were no blisters, or chloracne, as it was not acneform in nature.  

In July 2010, punch biopsy results showed dermatitis of the inner left arm with eosinophils.  In a January 2011 primary care note the Veteran stated that the itching of the left arm started 40 years prior (one year after coming back from service).  He stated that it was his belief that it was the result of exposure to Agent Orange.

In November 2010 correspondence, the Veteran stated that he was treated at the Charleston, SC, VA medical center in 1977 or 1978.  He further stated that he has had the same problem since service in 1968-1969, and has been treated for a rash throughout the years.

On June 2015 VA examination the consulting provider noted a diagnosis of dermatitis or eczema since 2010.  The Veteran stated that he developed a rash on the inner aspect of the upper left arm in 1971 (one year after separation from service).  He stated that the itching wakes him up at night, and he scratches until it bleeds.  Physical examination showed dermatitis on less than five percent of the Veteran's visible skin.  The consulting provider opined that his skin condition was less likely than not caused by service.  The consulting provider noted that there was no treatment for this claimed skin condition in service, and by his own account he did not develop the skin condition until a year after service.  She also indicated that she had reviewed medical literature and found that such literature did not identify dermatitis as being associated with Agent Orange exposure.

A November 2016 annual evaluation noted that the Veteran used Triamcinolone Ointment twice a day to the rash on his skin.  It was noted that he had chronic dermatitis on the left inner arm without any other concerning rashes or lesions.

On February 2017 VA examination the consulting provider noted a diagnosis of dermatitis by biopsy in September 2009.  Physical examination showed dermatitis on less than five percent of the Veteran's visible skin.  The consulting provider opined that it was less likely than not that the skin condition was caused by service.  The examiner noted the treatment for athlete's foot during service and indicated that such was acquired by coming in direct contact with a causative organism and was not connected to Agent Orange exposure.  He also noted that the Veteran did not have a current diagnosis of athlete's foot and that he had reported no other rashes than the one on his left upper arm at the current examination and to his primary care provider in November 2016.  Additionally, he noted that a 2010 biopsy had been negative for fungal elements.  The consulting provider further noted the lack of association between Agent Orange and the pathology findings of 2009 and 2010.  The consulting provider explained that the Veteran does not have a diagnosis of chloracne or porphyria cutanea tarda (based on examination at that time and a June 2010 dermatology note).  In support of his opinion, he also cited to medical literature explaining the nature of these conditions.

The Veteran claims that his currently diagnosed dermatitis is due to exposure to herbicide agents in service.  It is shown in the Veteran's military personnel records that he served in Vietnam during the Vietnam Era.  See Certificate of Release or Discharge from Active Duty (DD 214).  

At the outset, it is noteworthy that the Veteran's diagnosed dermatitis (for which service connection is sought) is not a disease listed in 38 C.F.R. § 3.309(e), and therefore the presumptive provisions under 38 U.S.C. § 1116 do not apply.  The only skin disabilities currently recognized as associated with exposure to Agent Orange are chloracne and porphyria cutanea tarda.  See 38 C.F.R. § 3.309.  On February 2017 VA examination, the consulting provider specifically indicated that the Veteran did not have chloracne or porphyria cutanea tarda.

It is not in dispute the Veteran has a left arm skin disability of dermatitis.  See September 2009 treatment record.  His STRs note December 1968 and July 1970 treatments for athlete's foot, but are otherwise silent for complaints, treatment, findings, or diagnosis of a skin disorder.  On July 1970 service separation examination, the Veteran's skin was normal on clinical evaluation.  It is noted that the Veteran has alleged that a skin rash began in-country Vietnam and grown over time.  See April 2010 Statement in Support of Claim.  However, such statement is inconsistent with medical evidence of record (i.e., a normal clinical evaluation at separation and the only in service skin treatment being for athlete's foot).  Additionally, on January 2011 treatment the Veteran indicated that "the itching on the left arm started 40 years ago, one year after coming back from the service."  See January 2011 Dermatology Note.  The absence of in service treatment, a normal skin clinical evaluation at separation, as well as the Veteran's indication that symptoms began one year after service are all probative evidence against this claim.  Accordingly, service connection for a skin disability on the basis that such disability became manifest in service and has persisted is not warranted.

Whether (in the absence of credible evidence of onset of a skin disability in service and continuity since, as here) the Veteran's skin disability may be related to his service to include as due to environmental exposure therein is a medical question beyond the scope of common knowledge, and incapable of resolution by lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The only competent (medical) evidence in the record that addresses that question is in the June 2015 and February 2017 VA examination reports.  The June 2015 consulting provider opined that the Veteran's skin condition was less likely than not caused by service based on a lack of treatment for this skin condition in service, and the Veteran's statement that he did not develop the skin condition until a year after service.  The February 2017 consulting provider opined that it was less likely than not that the skin condition was caused by service based on a lack of association between Agent Orange and the pathology findings of 2009 and 2010.  This consulting provider further noted that the Veteran did not have a diagnosis of chloracne or porphyria cutanea tarda (based on examination at that time and a June 2010 dermatology note).  These opinions reflect familiarity with the entire record and cite to supporting factual data (i.e. the lack of treatment in service and lack of association between the diagnosed condition of dermatitis and Agent Orange exposure).  The Board finds these opinions probative evidence in this matter.  As there is no competent medical evidence to the contrary, the Board finds these opinions persuasive.

The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his theories that his skin disability is related to service, to include as due to exposure to herbicide agents therein.  Consequently, his opinion in this matter is not competent evidence.  See Jandreau, 492 F.3d 1372, 1377.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for dermatitis; therefore, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The appeal in this matter must be denied.


ORDER

Service connection for a left inner arm dermatitis (claimed as left arm rash), to include as due to exposure to herbicide agents is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


